Jason Mattson
Orange Realty Group
5230 McLeod Drive, Suite 100
Las Vegas, Nevada 89120
(702) 617-0000
(888) 550-6694 Fax
jason@orglv.com

                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

CONOCOPHILLIPS ALASKA, INC.,                               )
                                                           )
                                  Plaintiff,               )
                                                           )
v.                                                         )
                                                           )
FORREST WRIGHT; AMANDA WRIGHT;                             )
NATHAN KEAYS; KELLY KEAYS;                                 )        Case No. 3:19-cv-00311-SLG
ECO EDGE ARMORING, LLC; DAVID                              )
BENEFIELD; WRIGHT CAPITAL                                  )        Lead Case
INVESTMENTS, LLC; and DB OILFIELD                          )
SUPPORT SERVICES,                                          )
                                                           )
                                  Defendants.              )
                                                           )
CONOCOPHILLIPS ALASKA, INC.,                               )
                                                           )
                                  Plaintiff,               )
                                                           )
v.                                                         )
                                                           )
FORREST WRIGHT; AMANDA WRIGHT;                             )
DAVID BENEFIELD; WRIGHT CAPITAL                            )        Case No. 3:20-cv-00072-TMB
INVESTMENTS, LLC; and DB OILFIELD                          )
SUPPORT SERVICES,                                          )
                                                           )
                                  Defendants.              )
                                                           )

 RECEIVER’S SECOND SUPPLEMENTAL FINANCIAL REPORT TO COURT


Receiver’s First Supplemental Report to Court                                                      Page 1 of 2
ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
 Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 1 of 33
           Receiver, Jason Mattson of Orange Realty Group, hereby provides the Court and

parties its second Supplemental Financial Report (attached 33 pages).

           DATED this _5th_ day of October, 2020 at Las Vegas, Nevada.

                                                                  ORANGE REALTY GROUP



                                                                  Jason Mattson, Owner/Broker

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was mailed on the 5th day of October, 2020 to the following:

Jeffrey W. Robinson
Laura C. Dulic
Ashburn & Mason, P.C.                                                         David Benefield (mailed)
1227 W. 9th Ave., Ste. 200                                                          and
Anchorage, AK 99501                                                           DB Oilfield Support Services
jeffrey@anchorlaw.com                                                         c/o David Benefield
laura@anchorlaw.com                                                           15030 E. 253rd St. S.
(Attorneys for Kelly Keays)                                                   Webbers Falls, OK 74470
                                                                              dbenefield58@hotmail.com
Phillip Paul Weidner
Phillip Paul Weidner & Associates, APC                                        Wright Capital Investments, LLC
943 W. 6th Ave., Ste. 300                                                     c/o Anna McDonough, Registered Agent
Anchorage, AK 99501                                                           6550 S. Pecos Rd., Ste. 115
phillipweidner@weidnerjustice.com                                             Las Vegas, NV 89120
(Attorneys for Nathan Keays and Eco Edge Armoring, LLC)                       Forrestwright8@hotmail.com

Michelle S. Nesbett                                                           Forrest Wright
Birch Horton Bittner & Cherot                                                 1901 Colony Place
510 L Street, Suite 700                                                       Anchorage, AK 99507
Anchorage, Alaska 99501                                                       Forrestwright8@hotmail.com
mnesbett@bhb.com
(Attorney for Amanda Wright)



4827-6092-1287, v. 1




Receiver’s First Supplemental Report to Court                                                      Page 2 of 2
ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright, et. al. Case No. 3:19-cv-00311-SLG
  Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 2 of 33
Initial Inventory of Wright Capital Investments, LLC

Real Property:
Street #    Street Name                    Zip                 Parcel
501         SLAYTON DR                     89107               138-35-711-036      SOLD 7/15/2020
609         Cline St                       89145               138-34-712-050      SOLD 8/19/2020
716         Vincent Way                    89145               138-34-711-027
721         Fairway Dr.                    89107               139-30-318-007      SOLD 9/30/2020
1400        SAYLOR WAY                     89108               138-25-114-057      SOLD 7/31/2020
1524        Saylor Way                     89108               138-25-112-019      SOLD 8/19/2020
1826        Green Acres Ave                89156               140-22-314-028
2149        SLEEPY CT                      89106               139-29-714-050      SOLD 7/30/2020
3602        Gold Sluice Ave                89032               139-08-411-011
3973        ARROWOOD DR                    89147               163-15-810-114
4609        SAWYER AVE                     89108               139-19-213-079      SOLD 8/7/2020
5201        Mountain View Dr.              89146               163-01-612-049      SOLD 9/9/2020
5420        BANJO STREET                   89107               138-36-120-029
5821        HALIFAX AVE                    89107               138-25-314-039
5824        Iris Ave.                      89107               138-25-312-008      SOLD 8/6/2020
5908        W BARTLETT AVE                 89108               138-24-115-006      SOLD 7/23/2020
6233        Espinosa Ave                   89108               138-23-613-035      SOLD 7/14/2020


Funds held with Property Management Company as of 10/05/2020
Street #    Street Name                    Cash Held           Outstanding Bills
501         SLAYTON DR                      $       2,102.00   $             -
609         Cline St                        $         126.00   $             -
716         Vincent Way                     $       7,795.37   $             -
721         Fairway Dr.                     $       5,412.70   $             -
1400        SAYLOR WAY                      $       1,936.59   $             -
1524        Saylor Way                      $       5,044.26   $             -
1826        Green Acres Ave                 $       9,505.07   $       (625.00)
2149        SLEEPY CT                       $       2,270.82   $             -
3602        Gold Sluice Ave                 $       3,442.84   $             -
3973        ARROWOOD DR                     $       7,706.82   $             -
4609        SAWYER AVE                      $              -   $             -
5201        Mountain View Dr.               $       8,760.84   $             -
5420        BANJO STREET                    $       7,383.46   $             -
5821        HALIFAX AVE                     $       5,167.81   $             -
5824        Iris Ave.                       $       2,968.36   $             -
5908        W BARTLETT AVE                  $       1,905.99   $     (2,035.65)
6233        Espinosa Ave                    $              -   $             -
            Sub-Total                       $      71,528.93   $     (2,660.65)
            Total                           $      68,868.28

Funds Received From Resale of Properties

             Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 3 of 33
Street #   Street Name                Resale Proceeds
501        SLAYTON DR                 $     172,141.15
6233       Espinosa Ave               $     192,852.72
1400       Saylor Way                 $     184,588.60
2149       Sleepy                     $     128,396.96
5908       Bartlett                   $     256,761.68
5201       Mountain View              $     208,427.15
609        Cline                      $     204,074.35
1524       Saylor Way                 $     197,102.18
4609       Sawyer Ave                 $     167,043.85
5824       Iris Ave                   $     194,513.53
721        Fairway Dr                 $     211,458.91
           Total                       $ 2,117,361.08

Funds Disbursed from Proceeds
Date       Payee                      Amount              Notes
9/2/2020 ConocoPhilips Alaska, Inc    $ (1,000,000.00)    Distribution
9/4/2020 Lawyer's Title               $    (320,000.00)   Payoff of Note
9/23/2020 ConocoPhilips Alaska, Inc   $    (500,000.00)   Distribution
           Total                       $ (1,820,000.00)

Outstanding Bank Balance              $    297,361.08




             Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 4 of 33
Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 5 of 33
Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 6 of 33
                                            ÔßÉÇÛÎÍ Ì×ÌÔÛ ÑÚ ÒÛÊßÜßô ×ÒÝò
                                      ïðèðï Éò Ý¸¿®´»­¬±² Þ´ª¼ô Í«·¬» îîëô Ô¿­ Ê»¹¿­ô ÒÊ èçïíë
                                           Ð¸±²»æ øéðî÷ íèëóìïìï Ú¿¨æ øéðî÷ íêçóèëìð
                                                         Ý±³¾·²»¼ Í»¬¬´»³»²¬ Í¬¿¬»³»²¬
                                                                         Ú·²¿´
Û­½®±© Ò±æ ðíïïèîïï ó íïð ÓÓê          Ý´±­» Ü¿¬»æ ðçñíðñîðîð              Ð®±®¿¬·±² Ü¿¬»æ ðçñíðñîðîð   Ü·­¾«®­»³»²¬ Ü¿¬»æ ïðñðïñîðîð

Þ«§»®ø­÷ñÞ±®®±©»®ø­÷æ Ö±®¹» Û²®·¯«» Ô±°»¦ ß´ª¿®»¦
                        éîï Ú¿·®©¿§ Ü®·ª»
                        Ô¿­ Ê»¹¿­ô ÒÊ èçïðé

Í»´´»®ø­÷æ              É®·¹¸¬ Ý¿°·¬¿´ ×²ª»­¬³»²¬­ ÔÔÝô ¿ Ò»ª¿¼¿ ´·³·¬»¼ ´·¿¾·´·¬§ ½±³°¿²§
                        ÐòÑò Þ±¨ îïïçîì
                        ß²½¸±®¿¹»ô ßÕ ççëîï

Ô»²¼»®æ                 Ý®±­­Ý±«²¬®§ Ó±®¬¹¿¹»ô ÔÔÝ                 Ô±¿² ýæ îîïèîððéçéìéíê
                        ×ÍßÑßñßÌ×Óß
Ð®±°»®¬§æ                éîï Ú¿·®©¿§ Ü®·ª»
                         Ô¿­ Ê»¹¿­ô ÒÊ èçïðé


       Í»´´»® Ü»¾·¬        Í»´´»® Ý®»¼·¬                             Ü»­½®·°¬·±²                          Þ«§»® Ü»¾·¬      Þ«§»® Ý®»¼·¬
                                           ÌÑÌßÔ ÝÑÒÍ×ÜÛÎßÌ×ÑÒæ
                             îíìôèèðòðð Í¿´» Ð®·½» ±º Ð®±°»®¬§                                              îíìôèèðòðð
                                        Ü»°±­·¬                                                                                 îôðððòðð
             ëôëððòðð                   Í»´´»® Ý®»¼·¬                                                                           ëôëððòðð
                                        Ý´±­·²¹ Ú«²¼­                                                                           ïôðððòðð
                                        Ý´±­·²¹ º«²¼­                                                                           ìôðððòðð
                                           ÒÛÉ ßÒÜ ÛÈ×ÍÌ×ÒÙ ÛÒÝËÓÞÎßÒÝÛÍæ
                                           Ò»© Ô±¿² º®±³ Ý®±­­Ý±«²¬®§ Ó±®¬¹¿¹»ô ÔÔÝ ×ÍßÑßñßÌ×Óß                               îíðôêîëòðð
                                           ÔÛÒÜÛÎùÍ ßÒÜ ÔÑßÒ ÎÛÔßÌÛÜ ÝØßÎÙÛÍæ ó Ý®±­­Ý±«
                                           íð Ü¿§ Û¨¬»²­·±²                                                   ïôììïòìï
                                           Ð®±½»­­·²¹ Ú»»­                                                      ëçëòðð
                                           Ë²¼»®©®·¬·²¹ Ú»»­                                                    èçëòðð
                                           ß°°®¿·­¿´ Ú»»
                                             üëëðòðð ÐÑÝ ó Þ«§»®
                                           ß°°®¿·­¿´ Î»ó×²­°»½¬·±² Ú»»                                          ïéëòðð
                                           Ý®»¼·¬ Î»°±®¬ Ú»»                                                     èðòðð
                                           Ú´±±¼ Ý»®¬·º·½¿¬·±²                                                    èòðð
                                           Ó±®¬¹¿¹» ×²­«®¿²½» Ð®»³·«³                                         íôçêêòëí
                                           ÝÐÔ ¬± Ô¿©§»®­ Ì·¬´» ±º Ò»ª¿¼¿ô ×²½ò                                  îëòðð
                 ìòëð                      Ûó®»½±®¼·²¹ Í»®ª·½» Ú»» ¬± Ô¿©§»®­ Ì·¬´» ±º                           ïíòëð
                                                Ò»ª¿¼¿ô ×²½ò
              îèíòëð                       Û­½®±© Ú»» ­»´´»® ·²ª»­¬±® ¼·­½±«¬ ¬±                               ìðëòðð
                                                Ô¿©§»®­ Ì·¬´» ±º Ò»ª¿¼¿ô ×²½ò
                                           ×²­°»½¬·±² ¬± Ô¿©§»®­ Ì·¬´» ±º Ò»ª¿¼¿ô ×²½ò                         ïððòðð
                                           Ø±³»±©²»®ù­ ×²­«®¿²½» Ð®»³·«³ ¬± ÒÛÛÜ                               çíèòðé
                                                ïî ³±­ò
                                           Ð®»°¿·¼ ×²¬»®»­¬ ¬± Ý®±­­Ý±«²¬®§ Ó±®¬¹¿¹»ô                            ïéòíè
                                                ÔÔÝ ×ÍßÑßñßÌ×Óß à üïéòíè °»® ¼¿§
                                                º®±³ çñíðñîðîð ¬± ïðñïñîðîð
              îèïòîë                       Ð®±°»®¬§ Ì¿¨»­ óï­¬ ¯¬® ¬± Ý´¿®µ Ý±«²¬§                             îêèòðï
                                                Ì®»¿­«®»® í ³±­ò
                                           Ø±³»±©²»®ù­ ×²­«®¿²½» ¬± Ý®±­­Ý±«²¬®§                                 éèòïè
                                                Ó±®¬¹¿¹»ô ÔÔÝ ×ÍßÑßñßÌ×Óß ï ³±­ò
                                                à üéèòïèððñ³±²¬¸
                                           Ð®±°»®¬§ Ì¿¨»­ ¬± Ý®±­­Ý±«²¬®§ Ó±®¬¹¿¹»ô                              èçòíì
                                                ÔÔÝ ×ÍßÑßñßÌ×Óß ï ³±­ò à
                                                üèçòíìððñ³±²¬¸
                                           ß¹¹®»¹¿¬» ß¼¶«­¬³»²¬ ¬± Ý®±­­Ý±«²¬®§                                øïêéòëî÷
                                                Ó±®¬¹¿¹»ô ÔÔÝ ×ÍßÑßñßÌ×Óß
                                           ÐÎÑÎßÌ×ÑÒÍ ßÒÜ ßÜÖËÍÌÓÛÒÌÍæ




                        Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 7 of 33
                                                 Ð®·²¬»¼ ¾§ Ó¿®·¿ Ó¿²»ª¿ ±² ïðñïñîðîð ó îæîîæïðÐÓ                             Ð¿¹» ï ±º î
                                        ÔßÉÇÛÎÍ Ì×ÌÔÛ ÑÚ ÒÛÊßÜßô ×ÒÝò
                                   ïðèðï Éò Ý¸¿®´»­¬±² Þ´ª¼ô Í«·¬» îîëô Ô¿­ Ê»¹¿­ô ÒÊ èçïíë
                                        Ð¸±²»æ øéðî÷ íèëóìïìï Ú¿¨æ øéðî÷ íêçóèëìð
                                                     Ý±³¾·²»¼ Í»¬¬´»³»²¬ Í¬¿¬»³»²¬
                                                                     Ú·²¿´
Û­½®±© Ò±æ ðíïïèîïï ó íïð ÓÓê       Ý´±­» Ü¿¬»æ ðçñíðñîðîð             Ð®±®¿¬·±² Ü¿¬»æ ðçñíðñîðîð        Ü·­¾«®­»³»²¬ Ü¿¬»æ ïðñðïñîðîð

      Í»´´»® Ü»¾·¬     Í»´´»® Ý®»¼·¬                             Ü»­½®·°¬·±²                               Þ«§»® Ü»¾·¬      Þ«§»® Ý®»¼·¬
                                 îòçè Ý±«²¬§ Ì¿¨»­ º®±³ çñíðñîðîð ¬± ïðñïñîðîð                                     îòçè
                                           ¾¿­»¼ ±² ¬¸» ß²²«¿´ ¿³±«²¬ ±º
                                           üïôðéîòðì
                                îìòêð Í»©»® º®±³ çñíðñîðîð ¬± ïïñïñîðîð ¾¿­»¼ ±²                                 îìòêð
                                           ¬¸» Ï«¿®¬»®´§ ¿³±«²¬ ±º üéïòìî
                                ííòïè Ì®¿­¸ º®±³ çñíðñîðîð ¬± ïîñïñîðîð ¾¿­»¼ ±²                                 ííòïè
                                           ¬¸» Ï«¿®¬»®´§ ¿³±«²¬ ±º üìèòçê
                                      Î»²¬­ º®±³ èñíïñîðîð ¬± çñïñîðîð ¾¿­»¼ ±²
                                           ¬¸» Ó±²¬¸´§ ¿³±«²¬ ±º üîôðïðòðð
                                       ÝÑÓÓ×ÍÍ×ÑÒÍæ
         ïîôçïèòìð                     Ý±³³·­­·±²
                                       üéôðìêòìð øíû ±º üîíìôèèðòðð÷ ¬± Ñ®¿²¹» Î»¿´¬§ Ù®±«°
                                       üëôèéîòðð øîòëû ±º üîíìôèèðòðð÷ ¬± Í·³°´§ Ê»¹¿­
                                       Ì×ÌÔÛ ßÒÜ ÛÍÝÎÑÉ ÝØßÎÙÛÍæ
                                       ßÔÌß Û¨¬»²¼»¼ Ô±¿² Ð±´·½§ øêóïéóðê÷ ©ñ ÒÊ                                éïèòèð
                                             Ó±¼­ º±® üîíðôêîëòðð ¬± Ô¿©§»®­ Ì·¬´»
                                             ±º Ò»ª¿¼¿ô ×²½ò
                                                 Ð®»³·«³æ üéïèòèð
                                       èòïô îîô ç ¬± Ô¿©§»®­ Ì·¬´» ±º Ò»ª¿¼¿ô ×²½ò
           çéîòèð                      ßÔÌß Û¨¬»²¼»¼ Ñ©²»®­ Ð±´·½§ øêóïéóðê÷ ©ñ
                                             ÒÊ Ó±¼­ ×²ª»­¬±® ¼·­½±«¬ ¬± ­»´´»® º±®
                                             üîíìôèèðòðð ¬± Ô¿©§»®­ Ì·¬´» ±º
                                             Ò»ª¿¼¿ô ×²½ò
                                                 Ð®»³·«³æ üçéîòèð
                                       ÎÛÝÑÎÜ×ÒÙ ÚÛÛÍæ
                                       Î»½±®¼·²¹ Ú»» Ú±® Ó±®¬¹¿¹» ¬± Ô¿©§»®­ Ì·¬´»                               ìîòðð
                                           ±º Ò»ª¿¼¿ô ×²½ò
                                       Î»½±®¼·²¹ Ú»» Ú±® Ü»»¼ ¬± Ô¿©§»®­ Ì·¬´» ±º                                èìòðð
                                           Ò»ª¿¼¿ô ×²½ò
          ïôïçèòëð                     Ý±«²¬§ Ì®¿²­º»® Ì¿¨ ¬± Ô¿©§»®­ Ì·¬´» ±º
                                           Ò»ª¿¼¿ô ×²½ò
                                       ßÜÜ×Ì×ÑÒßÔ ÝØßÎÙÛÍæ
             ìîòðð                     Î»´»¿­» ±º Ô·­ Ð»²¼»²­ ¬± Ô¿©§»®­ Ì·¬´» ±º
                                             Ò»ª¿¼¿ô ×²½ò
          ïôçëðòðð                     Í»½ Ü»°±­·¬ ¬®¿²­º»®®»¼ ¬± ¾«§»® ¬± Þ«§»®
            íðëòçð                     Í»©»® ¬± Ý·¬§ ±º Ô¿­ Ê»¹¿­
                                       Ì®¿²­¿½¬·±² º»» ¬± Í·³°´§ Ê»¹¿­                                          ççëòðð
             îëòðð                     Ì®¿­¸ ¬± Î»°«¾´·½ Í»®ª·½»­
                                       É¿®®¿²¬§ ¬± ÒÛÛÜ ×ÒÊÑ×ÝÛ                                                ïôðððòðð
                                       Ù·º¬ º«²¼­                                                                                êôðððòðð
         îíôìèïòèë        îíìôçìðòéê Í«¾ Ì±¬¿´­                                                              îìêôéðèòìê        îìçôïîëòðð
        îïïôìëèòçï                     Ð®±½»»¼­ Ü«» Í»´´»®                            Î»º«²¼ Ü«» Þ«§»®         îôìïêòëì
        îíìôçìðòéê        îíìôçìðòéê Ì±¬¿´­                                                                  îìçôïîëòðð        îìçôïîëòðð




                     Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 8 of 33
                                              Ð®·²¬»¼ ¾§ Ó¿®·¿ Ó¿²»ª¿ ±² ïðñïñîðîð ó îæîîæïðÐÓ                                 Ð¿¹» î ±º î
                                             LAWYERS TITLE OF NEVADA, INC.
                                       10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                                Phone: (702) 385-4141             Fax: (702) 369-8540
                                                          Combined Settlement Statement
                                                                          Final
Escrow No: 03118319 - 310 MM6           Close Date: 08/19/2020              Proration Date: 08/19/2020   Disbursement Date: 08/20/2020

Buyer(s)/Borrower(s): Eran Yaniv
                         4894 N Curlew Pl
                         Eagle, ID 83616
                         Sharon Yaniv-Lurya
                         4894 N Curlew Pl
                         Eagle, ID 83616

Seller(s):               Wright Capital Investments LLC,


Property:                1524 Saylor Way
                         Las Vegas, NV 89107


       Seller Debit         Seller Credit                             Description                          Buyer Debit      Buyer Credit
                                            TOTAL CONSIDERATION:
                               215,000.00 Total Consideration                                                215,000.00
                                          Deposit/Earnest Money                                                                  2,500.00
                                          Closing Funds                                                                        211,350.00
                                            PRORATIONS AND ADJUSTMENTS:
                                    84.54 County Taxes from 8/19/2020 to 10/1/2020                               84.54
                                               based on the Annual amount of $724.66
                                    51.94 Sewer from 8/19/2020 to 11/1/2020 based on                             51.94
                                               the Quarterly amount of $64.93
                                     6.53 Trash from 8/19/2020 to 9/1/2020 based on                                6.53
                                               the Quarterly amount of $48.96
               518.00                     Credit for rent from 8/19/2020 to 9/1/2020                                               518.00
                                               based on the Monthly amount of
                                               $1,295.00
             2,400.00                     Crd for Sec/key/pet/clean.deps                                                         2,400.00
                                            COMMISSIONS:
             11,825.00                      Commission
                                            $6,450.00 (3% of $215,000.00) to Orange Realty Group
                                            $5,375.00 (2.5% of $215,000.00) to Realty One Group, Inc.
                                            Broker Transaction Fee to Realty One                                695.00
                                                Group, Inc.
                                            Broker Transaction Fee to EST/NEED
                                            TITLE AND ESCROW CHARGES:
               891.66                       Owners Policy $215,000.00 to seller investor
                                                discount
               276.50                       Escrow Fee to seller investor discount                              395.00
                                            RECORDING FEES:
                                            Recording Fees to Lawyers Title of Nevada,                           42.00
                                                Inc.
                 4.50                       E-Recording Service Fee to Lawyers Title of                            4.50
                                                Nevada, Inc.
                42.00                       Release of Lis Pendens to Lawyers Title of
                                                Nevada, Inc.
             1,096.50                       County Transfer Tax to Lawyers Title of
                                                Nevada, Inc.
                                            ADDITIONAL CHARGES:
               500.00                       Home Warranty Program to NEED INVOICE
               183.57                       Taxes to Clark County Treasurer
               278.10                       Sewer to City of Las Vegas Sewer Servic
                25.00                       Trash Fees to Republic Services




                         Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 9 of 33
                                                 Printed by Maria Maneva on 8/20/2020 - 11:49:12AM                             Page 1 of 2
                                        LAWYERS TITLE OF NEVADA, INC.
                                  10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                           Phone: (702) 385-4141             Fax: (702) 369-8540
                                                      Combined Settlement Statement
                                                                     Final
Escrow No: 03118319 - 310 MM6      Close Date: 08/19/2020              Proration Date: 08/19/2020        Disbursement Date: 08/20/2020

      Seller Debit     Seller Credit                             Description                               Buyer Debit      Buyer Credit
         18,040.83        215,143.01 Sub Totals                                                              216,279.51        216,768.00
        197,102.18                     Proceeds Due Seller                            Refund Due Buyer          488.49
        215,143.01        215,143.01 Totals                                                                  216,768.00        216,768.00




                     Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 10 of 33
                                              Printed by Maria Maneva on 8/20/2020 - 11:49:12AM                                Page 2 of 2
                                           LAWYERS TITLE OF NEVADA, INC.
                                      10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                              Phone: (702) 385-4141             Fax: (702) 369-8540
                                                        Combined Settlement Statement
                                                                        Final
Escrow No: 03118182 - 310 MM6         Close Date: 09/09/2020              Proration Date: 09/09/2020   Disbursement Date:

Buyer(s)/Borrower(s): Enrique Coscolluela III
                       2313 Sunrise Meadows Drive
                       Las Vegas, NV 89134

Seller(s):             Wright Capital Investments LLC, a Nevada limited liability company
                       PO Box 211924
                       Anchorage, AK 99521

Lender:               Fairway Independent Mortgage                Loan #: 7770501273
                      Corporation
Property:              5201 Mountain View Drive
                       Las Vegas, NV 89146


       Seller Debit       Seller Credit                             Description                          Buyer Debit        Buyer Credit
                                          TOTAL CONSIDERATION:
                             225,000.00 Sale Price of Property                                             225,000.00
                                        Deposit                                                                                  2,500.00
                                        Closing funds                                                                           49,500.00
                                          NEW AND EXISTING ENCUMBRANCES:
                                          New Loan from Fairway Independent Mortgage Corporation                               180,000.00
                                          LENDER'S AND LOAN RELATED CHARGES: - Fairway In
                                          2 % of Loan Amount (Points                                         3,600.00
                                          Fixed Loan Fee                                                     1,488.00
                                          Appraisal Admin Fee                                                  120.00
                                          Appraisal Fee                                                        375.00
                                          Credit Report                                                         53.00
                                          Flood Certification                                                   10.25
                                          CPL to Lawyers Title of Nevada, Inc.                                  25.00
               4.50                       E-recording Service Fee to Lawyers Title of                           13.50
                                               Nevada, Inc.
             380.00                       Escrow Fee seller investor discount to                              400.00
                                               Lawyers Title of Nevada, Inc.
                                          Inspection to Lawyers Title of Nevada, Inc.                         100.00
                                          Homeowner's Insurance Premium to                                    768.00
                                               Farmers 12 mos.
                                          Prepaid Interest to Fairway Independent                             393.36
                                               Mortgage Corporation @ $17.88 per
                                               day from 9/9/2020 to 10/1/2020
             210.48                       Property Taxes 1st and 2nd qtr. to Clark                            199.96
                                               County Treasurer 6 mos.
                                          Homeowner's Insurance to Fairway                                    192.00
                                               Independent Mortgage Corporation 3
                                               mos. @ $64.0000/month
                                          Property Taxes to Fairway Independent                               133.32
                                               Mortgage Corporation 2 mos. @
                                               $66.6600/month
                                          Aggregate Adjustment to Fairway                                      (64.00)
                                               Independent Mortgage Corporation
                                          PRORATIONS AND ADJUSTMENTS:
                                  48.88 County Taxes from 9/9/2020 to 10/1/2020                                48.88
                                             based on the Annual amount of $799.84
                                  15.87 Sewer from 9/9/2020 to 10/1/2020 based on                              15.87
                                             the Quarterly amount of $64.93
                                  44.61 Trash from 9/9/2020 to 12/1/2020 based on                              44.61
                                             the Quarterly amount of $48.96
                                          COMMISSIONS:




                      Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 11 of 33
                                                Printed by Maria Maneva on 9/10/2020 - 2:15:02PM                              Page 1 of 2
                                        LAWYERS TITLE OF NEVADA, INC.
                                  10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                           Phone: (702) 385-4141            Fax: (702) 369-8540
                                                     Combined Settlement Statement
                                                                    Final
Escrow No: 03118182 - 310 MM6      Close Date: 09/09/2020             Proration Date: 09/09/2020        Disbursement Date:

      Seller Debit     Seller Credit                             Description                              Buyer Debit        Buyer Credit
         13,500.00                     Commission
                                       $6,750.00 (3% of $225,000.00) to Orange Realty Group
                                       $6,750.00 (3% of $225,000.00) to Orange Realty Group
                                       TITLE AND ESCROW CHARGES:
                                       ALTA Extended Loan Policy (6-17-06) w/ NV                               618.15
                                           Mods for $180,000.00 to Lawyers Title
                                           of Nevada, Inc.
                                               Premium: $618.15
            949.60                     ALTA Extended Owners Policy (6-17-06) w/
                                           NV Mods seller investor discount for
                                           $225,000.00 to Lawyers Title of
                                           Nevada, Inc.
                                               Premium: $949.60
                                       RECORDING FEES:
                                       Recording Fee For Deed to Lawyers Title of                               84.00
                                           Nevada, Inc.
                                       Recording Fee For Mortgage to Lawyers Title                              42.00
                                           of Nevada, Inc.
          1,147.50                     County Transfer Tax to Lawyers Title of
                                           Nevada, Inc.
                                       ADDITIONAL CHARGES:
             42.00                     Release of Lis Pendens to Lawyers Title of
                                             Nevada, Inc.
            268.50                     Sewer to City of Las Vegas Sewer Services
                                             Division
                                       Title Signing Fee to Nationwide Signing                                 200.00
                                             Services, LLC
                                       Transaction fee to Orange Realty Group                                  599.00
            179.63                     Trash to Republic Services
                                       Warranty to Old Republic Home Protection                                 545.00
                                       Lender Credits                                                        (3,600.00)
         16,682.21        225,109.36 Sub Totals                                                             231,404.90          232,000.00
        208,427.15                     Proceeds Due Seller                           Refund Due Buyer          595.10
        225,109.36        225,109.36 Totals                                                                 232,000.00          232,000.00




                     Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 12 of 33
                                              Printed by Maria Maneva on 9/10/2020 - 2:15:02PM                                 Page 2 of 2
                                             LAWYERS TITLE OF NEVADA, INC.
                                        10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                                Phone: (702) 385-4141             Fax: (702) 369-8540
                                                           Combined Settlement Statement
                                                                          Final
Escrow No: 03118139 - 310 MM6            Close Date: 08/06/2020             Proration Date: 08/06/2020        Disbursement Date: 08/07/2020

Buyer(s)/Borrower(s): BH Creations LLC
Seller(s):                Wright Capital Investments LLC, a Nevada Limited Liability company


Property:                 5824 Iris Avenue
                          Las Vegas, NV 89107


       Seller Debit         Seller Credit                             Description                               Buyer Debit      Buyer Credit
                                            TOTAL CONSIDERATION:
                               210,000.00 Total Consideration                                                     210,000.00
                                          Deposit/Earnest Money                                                                       2,500.00
                                          Closing Funds                                                                             208,140.00
                                            PRORATIONS AND ADJUSTMENTS:
                                   183.10 County Taxes from 8/6/2020 to 10/1/2020                                    183.10
                                               based on the Annual amount of
                                               $1,198.48
                                    13.60 Trash from 8/6/2020 to 9/1/2020 based on                                    13.60
                                               the Quarterly amount of $48.96
                                    61.32 Sewer from 8/6/2020 to 11/1/2020 based on                                   61.32
                                               the Quarterly amount of $64.93
               1,442.50                   Rent credit from 8/6/2020 to 9/1/2020 based                                                 1,442.50
                                               on the Monthly amount of $1,731.00
                                            COMMISSIONS:
              11,550.00                     Commission
                                            $6,300.00 (3% of $210,000.00) to Orange Realty Group
                                            $5,250.00 (2.5% of $210,000.00) to Realty One
                                            Broker Transaction Fee to Home Connect                                   695.00
                                                America
                                            TITLE AND ESCROW CHARGES:
                863.33                      Owners Policy $210,000.00 to seller investor
                                                discount
                273.00                      Escrow Fee to seller investor discount                                   390.00
                                            RECORDING FEES:
                                            Recording Fees to Lawyers Title of Nevada,                                42.00
                                                Inc.
                   9.00                     E-Recording Service Fee to Lawyers Title of                                 4.50
                                                Nevada, Inc.
                  84.00                     Releases to Lawyers Title of Nevada, Inc.
               1,071.00                     County Transfer Tax to Lawyers Title of
                                                Nevada, Inc.
                                            ADDITIONAL CHARGES:
                148.46                      Taxes-1st Qtr to Clark County Treasurer
                278.20                      Sewer to City of Las Vegas Sewer Servic
                 25.00                      Trash Fees to Republic Services
              15,744.49         210,258.02 Sub Totals                                                             211,389.52        212,082.50
             194,513.53                     Proceeds Due Seller                            Refund Due Buyer          692.98
             210,258.02         210,258.02 Totals                                                                 212,082.50        212,082.50




                          Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 13 of 33
                                                    Printed by Maria Maneva on 8/6/2020 - 4:49:10PM                                 Page 1 of 1
                                             LAWYERS TITLE OF NEVADA, INC.
                                        10801 W. Charleston Blvd, Suite 225, Las Vegas, NV 89135
                                                Phone: (702) 385-4141             Fax: (702) 369-8540
                                                           Combined Settlement Statement
                                                                          Final
Escrow No: 03118167 - 310 MM6            Close Date: 08/07/2020             Proration Date:             Disbursement Date:

Buyer(s)/Borrower(s): IK Investments LLC
                          17412 VENTURA BLVD #403
                          ENCINO, CA 91316

Seller(s):                Wright Capital Investments LLC,


Property:                 4609 Sawyer Avenue
                          Las Vegas, NV 89108


       Seller Debit         Seller Credit                             Description                         Buyer Debit        Buyer Credit
                                            TOTAL CONSIDERATION:
                               183,000.00 Total Consideration                                               183,000.00
                                          Deposit/Earnest Money                                                                   2,500.00
                                          Closing funds                                                                         176,940.52
                                          Additional closing funds                                                                  683.00
                                            PRORATIONS AND ADJUSTMENTS:
                                   179.85 County Taxes from 7/1/2020 to 10/1/2020                              179.85
                                               based on the Annual amount of $719.40
                750.00                    Seller credit                                                                            750.00
                                    17.31 Sewer from 8/7/2020 to 9/1/2020 based on                              17.31
                                               the Quarterly amount of $64.93
                                    13.06 Trash from 8/7/2020 to 9/1/2020 based on                              13.06
                                               the Quarterly amount of $48.96
               1,263.20                   Rent Credit from 8/7/2020 to 9/1/2020 based                                             1,263.20
                                               on the Monthly amount of $1,579.00
               1,500.00                   Sec. Deposit transfer                                                                   1,500.00
                                            COMMISSIONS:
              10,065.00                     Commission
                                            $5,490.00 (3% of $183,000.00) to Orange Realty Group
                                            $4,575.00 (2.5% of $183,000.00) to eProNet Realty
                                            Broker Transaction Fee to Kamyar Boudai
                                            TITLE AND ESCROW CHARGES:
                821.20                      Owners Policy $182,000.00 to seller investor
                                                discount
                266.00                      Escrow Fee to seller investor discount                             380.00
                                            RECORDING FEES:
                                            Recording Fees to Lawyers Title of Nevada,                          42.00
                                                Inc.
                   9.00                     E-Recording Service Fee to Lawyers Title of                           4.50
                                                Nevada, Inc.
                 84.00                      Releases to Lawyers Title of Nevada, Inc.
                933.30                      County Transfer Tax to Lawyers Title of
                                                Nevada, Inc.
                                            ADDITIONAL CHARGES:
                182.27                      Taxes to Clark County Treasurer
                267.40                      Sewer to City of Las Vegas Sewer Servic
                 25.00                      Trash Fees to Republic Services
              16,166.37         183,210.22 Sub Totals                                                       183,636.72          183,636.72
             167,043.85                     Proceeds Due Seller
             183,210.22         183,210.22 Totals                                                           183,636.72          183,636.72




                          Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 14 of 33
                                                    Printed by Maria Maneva on 8/11/2020 - 4:37:42PM                           Page 1 of 1
Wright Capital Investment LLC – XXXX6579
Account information

 Balance
 Previous day transactions (-$0.00 / +$0.00)                                                 $0.00

 Current balance                                                                        $85,902.17

 Total float                                                                                 $0.00

 Holds                                                                                       $0.00
 Pending transactions (-$0.00 / +$211,458.91)                                          $211,458.91
 Today's float                                                                               $0.00

 Available balance                                                                     $297,361.08
 Total funds available                                                                 $297,361.08

 Activity
 Last deposit (Sep 10, 2020)                                                           $208,427.15
 Last check (Sep 23, 2020)                                                             $500,000.00

 Interest
 Current accrued interest                                                                    $0.00
 Last interest payment                                                                       $0.00

 Interest paid 2020                                                                          $0.00
 Interest paid 2019                                                                          $0.00




                     Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 15 of 33
Orange Realty Group LLC
6230 McLeod Dr STE 100
Las Vegas, NV 89120
(702) 617-0000
http://www.orangerealtygroup.com




Wright Capital Investments
PO Box 211924
                                                                               Owner Statement
Anchorage, AK 99521                                                        Aug 05, 2020 - Oct 05, 2020




Consolidated Summary (16 properties)

Beginning Balance                                                                            84,870.36
  Cash In                                                                                    42,153.15
  Cash Out                                                                                  -39,292.88
  Owner Disbursements                                                                       -16,201.70
Ending Cash Balance                                                                          71,528.93
  Unpaid Bills                                                                               -2,035.65
  Work Order Estimates                                                                         -625.00
Net Owner Funds                                                                              68,868.28




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 16 of 33
                                                                                            Page 1 of 18
                       1400 Saylor Way - 1400 Saylor Way, Las Vegas, NV 89108

Property Cash Summary

Beginning Balance                                                                                                              5,300.29
 Cash In                                                                                                                           0.00
 Cash Out                                                                                                                     -3,363.70
Ending Cash Balance                                                                                                            1,936.59


Transactions

Date         Payee / Payer    Type    Reference   Description                                           Cash In   Cash Out     Balance
                                                  Beginning Cash Balance as of 08/05/2020                                      5,300.29
           Southern Nevada                        Section 8 Rent - 1400 Saylor Way - Hijana Johnson -
08/05/2020 Regional Housing   Check   15600       Reimb 606546 - 1400 Saylor Way - Hijana Johnson -                1,714.00 3,586.29
           Authority                              Reimb 606546
             Orange Realty                        Management Fees (Monthly) - Management Fees
08/12/2020                    eCheck BE81-6964                                                                      119.98 3,466.31
             Group LLC                            (Monthly) for 08/2020
             Orange Realty
09/18/2020                    eCheck 7D30-72F0 PMA Early Termination                                               1,529.72 1,936.59
             Group LLC
                                                  Ending Cash Balance                                                          1,936.59

Total                                                                                                      0.00    3,363.70




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 17 of 33
                                                                                                                             Page 2 of 18
                       1524 Saylor Way - 1524 Saylor Way, Las Vegas, NV 89108

Property Cash Summary

Beginning Balance                                                                                                                        4,147.70
 Cash In                                                                                                                                 2,150.00
 Cash Out                                                                                                                               -1,253.44
Ending Cash Balance                                                                                                                      5,044.26


Transactions

Date         Payee / Payer   Type      Reference   Description                                                   Cash In    Cash Out     Balance
                                                   Beginning Cash Balance as of 08/05/2020                                               4,147.70
             Orange Realty                         Management Fees (Monthly) - Management Fees (Monthly)
08/12/2020                   eCheck BE81-6964                                                                                  90.65 4,057.05
             Group LLC                             for 08/2020
             Orange Realty                         Security Deposits Clearing - Shiloh N. Payan, Israel Payan,
09/17/2020                   Receipt                                                                             2,150.00                6,207.05
             Group LLC                             1524 Saylor Way: Security Deposit Transfer
             Orange Realty
09/18/2020                   eCheck 7D30-72F0 PMA Early Termination                                                          1,162.79 5,044.26
             Group LLC
                                                   Ending Cash Balance                                                                   5,044.26

Total                                                                                                            2,150.00    1,253.44




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 18 of 33
                                                                                                                                       Page 3 of 18
               1826 Green Acres Ave - 1826 Green Acres Ave, Las Vegas, NV 89156

Property Cash Summary

Beginning Balance                                                                                                                        8,955.29
 Cash In                                                                                                                                 1,693.00
 Cash Out                                                                                                                               -1,143.22
Ending Cash Balance                                                                                                                      9,505.07
 Work Order Estimates                                                                                                                     -625.00
Net Owner Funds                                                                                                                          8,880.07


Transactions

Date         Payee / Payer   Type      Reference   Description                                                  Cash In    Cash Out     Balance
                                                   Beginning Cash Balance as of 08/05/2020                                               8,955.29
             Orange Realty                         Management Fees (Monthly) - Management Fees
08/12/2020                   eCheck BE81-6964                                                                                115.71      8,839.58
             Group LLC                             (Monthly) for 08/2020
                             ECP
08/24/2020 Monique Clark               2DC0-1360 Rent Income - July Tenant Portion                                40.00                  8,879.58
                             receipt
             Orange Realty                         Management Fees (Monthly) - Management Fees
08/31/2020                   eCheck B312-3E46                                                                                   2.80     8,876.78
             Group LLC                             (Monthly) for 08/2020
09/03/2020 Monique Clark     Receipt 610010        Section 8 Rent - Section 8 Rent Income                       1,653.00               10,529.78
           AB & E                                  - Air Conditioner / HVAC - replace dual cap for compressor
                                       2EAA-
09/11/2020 Heating &         eCheck                and motor - Tenant reported the downstairs AC unit is not                 200.00 10,329.78
                                       EF36
           Cooling LLC                             cooling.
             Orange Realty                         Property Insurance - Reimb ORG CC charge for Farmers
09/11/2020                   eCheck 2E34-6AAA                                                                                709.00      9,620.78
             Group LLC                             Insurance - Reimb ORG CC charge for Farmers Insurance
             Orange Realty                         Management Fees (Monthly) - Management Fees
09/11/2020                   eCheck 2E34-6AAA                                                                                115.71      9,505.07
             Group LLC                             (Monthly) for 09/2020
                                                   Ending Cash Balance                                                                   9,505.07

Total                                                                                                           1,693.00    1,143.22




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 19 of 33
                                                                                                                                       Page 4 of 18
                         2149 Sleepy Ct - 2149 Sleepy Ct, Las Vegas, NV 89106

Property Cash Summary

Beginning Balance                                                                                                               5,292.49
 Cash In                                                                                                                          117.00
 Cash Out                                                                                                                      -3,138.67
Ending Cash Balance                                                                                                             2,270.82


Transactions

Date         Payee / Payer    Type      Reference   Description                                          Cash In   Cash Out     Balance
                                                    Beginning Cash Balance as of 08/05/2020                                     5,292.49
08/11/2020 Laquida Wilson     Receipt               Rent Income                                             1.00                5,293.49
08/11/2020 Laquida Wilson     Receipt               Rent Income                                           116.00                5,409.49
           Southern Nevada                          Section 8 Rent - 2149 Sleepy Ct - LaQuida Wilson -
08/11/2020 Regional Housing   Check     15636       Reimb 606546 - 2149 Sleepy Ct - LaQuida Wilson -                1,454.00 3,955.49
           Authority                                Reimb 606546
             Orange Realty                          Management Fees (Monthly) - Management Fees
08/12/2020                    eCheck BE81-6964                                                                       109.97 3,845.52
             Group LLC                              (Monthly) for 08/2020
             Orange Realty
09/18/2020                    eCheck 7D30-72F0 PMA Early Termination                                                1,574.70 2,270.82
             Group LLC
                                                    Ending Cash Balance                                                         2,270.82

Total                                                                                                     117.00    3,138.67




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 20 of 33
                                                                                                                              Page 5 of 18
             3602 Gold Sluice Ave - 3602 Gold Sluice Ave, North Las Vegas, NV 89032

Property Cash Summary

Beginning Balance                                                                                                                          4,299.21
 Cash In                                                                                                                                   1,234.00
 Cash Out                                                                                                                                 -2,090.37
Ending Cash Balance                                                                                                                        3,442.84


Transactions

Date         Payee / Payer   Type      Reference   Description                                                     Cash In    Cash Out     Balance
                                                   Beginning Cash Balance as of 08/05/2020                                                 4,299.21
             Stacy           ECP                   Rent Income - August 2020 - Section 8 Tenant Rent
08/10/2020                             2B5C-3AB0                                                                    185.00                 4,484.21
             Windbush        receipt               Income
             Orange Realty                         Management Fees (Monthly) - Management Fees
08/12/2020                   eCheck BE81-6964                                                                                   116.55 4,367.66
             Group LLC                             (Monthly) for 08/2020
                                                   Other Legal - Owner - Reimb ORG CC charge for
             Orange Realty
08/14/2020                   eCheck 4E93-C852      Homewise Docs - Reimb ORG CC charge for Homewise                             171.00 4,196.66
             Group LLC
                                                   Docs
                                                   - Repairs - Other - Owner - repair ac condensate plate -
             LV Service                            Please provide an estimate to repair the pipe sticking out of
08/21/2020                  eCheck 789A-3B6E                                                                                    125.00 4,071.66
             Solutions, LLC                        the entry way ceiling. Please take photos of the pipe /
                                                   issue.
             City of North   Bill Pay
08/21/2020                            3000002091 Water - Owner - 044700 8/2/2020 - 044700 8/2/2020                              127.73 3,943.93
             Las Vegas       Check
             Adame                                 - Repairs - Other - Owner - drywall repair - Drywall repair
08/28/2020                   eCheck 3000002138                                                                                  540.00 3,403.93
             Construction                          and paint to match.
             Stacy
09/03/2020                   Receipt 610010        Section 8 Rent - Section 8 Rent Income                           937.00                 4,340.93
             Windbush
             Orange Realty                         Property Insurance - Reimb ORG CC charge for Farmers
09/11/2020                   eCheck 2E34-6AAA                                                                                   631.00 3,709.93
             Group LLC                             Insurance - Reimb ORG CC charge for Farmers Insurance
             Orange Realty                         Management Fees (Monthly) - Management Fees
09/11/2020                   eCheck 2E34-6AAA                                                                                    75.00 3,634.93
             Group LLC                             (Monthly) for 09/2020
             Stacy           ECP                   Rent Income - September 2020 - Section 8 Tenant Rent
09/16/2020                             04AD-1D00                                                                    112.00                 3,746.93
             Windbush        receipt               Income
             City of North   Bill Pay
09/18/2020                            3000002289 Water - Owner - 044700 9/2020 - 044700 9/2020                                  144.09 3,602.84
             Las Vegas       Check
             BugRaiders
09/25/2020                   eCheck 3000002335 - Pest Control - Owner - bug spray - Roach infested.                              80.00 3,522.84
             Pest Control
             BugRaiders                            - Pest Control - Owner - bug spray - Return visit for roach
09/30/2020                   eCheck 3000002351                                                                                   80.00 3,442.84
             Pest Control                          infestation.
                                                   Ending Cash Balance                                                                     3,442.84

Total                                                                                                              1,234.00    2,090.37




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 21 of 33
                                                                                                                                         Page 6 of 18
                      3973 Arrowood Dr - 3973 Arrowood Dr, Las Vegas, NV 89147

Property Cash Summary

Beginning Balance                                                                                                                5,974.15
 Cash In                                                                                                                         2,744.93
 Cash Out                                                                                                                       -1,012.26
Ending Cash Balance                                                                                                              7,706.82


Transactions

Date         Payee / Payer   Type    Reference   Description                                             Cash In    Cash Out     Balance
                                                 Beginning Cash Balance as of 08/05/2020                                         5,974.15
             Orange Realty                       Management Fees (Monthly) - Management Fees (Monthly)
08/12/2020                   eCheck BE81-6964                                                                         123.13 5,851.02
             Group LLC                           for 08/2020
09/01/2020 Della Christian Receipt               Rent Income                                             1,286.00                7,137.02
09/03/2020 Della Christian Receipt 610010        Section 8 Rent - Section 8 Rent Income                   473.00                 7,610.02
           Orange Realty                      Property Insurance - Reimb ORG CC charge for Farmers
09/11/2020                   eCheck 2E34-6AAA                                                                         766.00 6,844.02
           Group LLC                          Insurance - Reimb ORG CC charge for Farmers Insurance
             Orange Realty                       Management Fees (Monthly) - Management Fees (Monthly)
09/11/2020                   eCheck 2E34-6AAA                                                                         123.13 6,720.89
             Group LLC                           for 09/2020
10/01/2020 Della Christian Receipt               Rent Income                                              985.93                 7,706.82
                                                 Ending Cash Balance                                                             7,706.82

Total                                                                                                    2,744.93    1,012.26




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 22 of 33
                                                                                                                               Page 7 of 18
                      4609 Sawyer Ave - 4609 Sawyer Ave, Las Vegas, NV 89108

Property Cash Summary

Beginning Balance                                                                                                                     6,971.82
 Cash In                                                                                                                              1,579.00
 Cash Out                                                                                                                            -3,051.42
 Owner Disbursements                                                                                                                 -5,499.40
Ending Cash Balance                                                                                                                       0.00


Transactions

Date         Payee / Payer            Type       Reference   Description                                      Cash In    Cash Out     Balance
                                                             Beginning Cash Balance as of 08/05/2020                                  6,971.82
                                                             Management Fees (Monthly) - Management
08/12/2020 Orange Realty Group LLC    eCheck     BE81-6964                                                                 110.53 6,861.29
                                                             Fees (Monthly) for 08/2020
09/03/2020 Virginia Mark              Receipt    610010      Section 8 Rent - Section 8 Rent Income           1,579.00                8,440.29
           Southern Nevada Regional                          Section 8 Rent - 4609 Sawyer - Virginia Mark -
09/09/2020                            Check      15692                                                                    1,579.00 6,861.29
           Housing Authority                                 4609 Sawyer - Virginia Mark
                                                             Management Fees (Monthly) - Management
09/11/2020 Orange Realty Group LLC    eCheck     2E34-6AAA                                                                 110.53 6,750.76
                                                             Fees (Monthly) for 09/2020
09/17/2020                            Transfer               Transfer to 5821 Halifax Ave                                 5,499.40 1,251.36
09/18/2020 Orange Realty Group LLC    eCheck     7D30-72F0 PMA Early Termination                                          1,251.36        0.00
                                                             Ending Cash Balance                                                          0.00

Total                                                                                                         1,579.00    8,550.82




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 23 of 33
                                                                                                                                    Page 8 of 18
                             501 Slayton Dr - 501 Slayton Dr, Las Vegas, NV 89107

Property Cash Summary

Beginning Balance                                                                                                                    6,679.24
 Cash In                                                                                                                             1,051.00
 Cash Out                                                                                                                           -3,497.98
 Owner Disbursements                                                                                                                -2,130.26
Ending Cash Balance                                                                                                                  2,102.00


Transactions

Date         Payee / Payer      Type       Reference   Description                                           Cash In    Cash Out     Balance
                                                       Beginning Cash Balance as of 08/05/2020                                       6,679.24
             Orange Realty                             Management Fees (Monthly) - Management Fees
08/12/2020                      eCheck     BE81-6964                                                                       75.00 6,604.24
             Group LLC                                 (Monthly) for 08/2020
                                                       Rent Income - ENTERING CHARGE FOR CLOSE
             Deshanna
09/03/2020                      Receipt    610010      OUT - FUNDS WERE SENT BACK SEE OWNER                  1,051.00                7,655.24
             McCraney
                                                       STATEMENT
09/04/2020                      Transfer               Transfer to 716 Vincent Way                                       2,130.26 5,524.98
             Orange Realty                             PMA Early Termination - Cancellation - Remainder of
09/04/2020                      eCheck     BFE6-B1EE                                                                     1,320.98 4,204.00
             Group LLC                                 Term of rpma
           Southern Nevada                            Prepaid Rent - 501 Slayton - Deshanna McCraney -
                                Bill Pay
09/04/2020 Regional Housing                3000002192 Aug/Sep 2020 - 501 Slayton - Deshanna McCraney -                   2,102.00 2,102.00
                                Check
           Authority                                  Aug/Sep 2020
                                                       Ending Cash Balance                                                           2,102.00

Total                                                                                                        1,051.00    5,628.24




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 24 of 33
                                                                                                                                   Page 9 of 18
             5201 Mountain View Dr. - 5201 Mountain View Dr., Las Vegas, NV 89146

Property Cash Summary

Beginning Balance                                                                                                                        5,130.93
 Cash In                                                                                                                                18,119.56
 Cash Out                                                                                                                              -12,939.65
 Owner Disbursements                                                                                                                    -1,550.00
Ending Cash Balance                                                                                                                      8,760.84


Transactions

Date         Payee / Payer     Type       Reference     Description                                             Cash In    Cash Out     Balance
                                                        Beginning Cash Balance as of 08/05/2020                                          5,130.93
             Orange Realty                              Management Fees (Monthly) - Management Fees
08/12/2020                     eCheck     BE81-6964                                                                          102.20      5,028.73
             Group LLC                                  (Monthly) for 08/2020
             Wright Capital
08/26/2020                     Receipt    1627753415 Owner Contribution                                         7,302.03                12,330.76
             Investments
                               eCheck
09/01/2020 Oliver D. Oania                E1B5-EDB0 Rent Income - August 2020                                     140.00                12,470.76
                               receipt
                               eCheck
09/01/2020 Oliver D. Oania                E1B5-EDB0 Trash Reimbursement - September 2020                           15.00                12,485.76
                               receipt
                               eCheck
09/01/2020 Oliver D. Oania                E1B5-EDB0 Sewer Reimbursement - September 2020                           20.00                12,505.76
                               receipt
                               eCheck
09/01/2020 Oliver D. Oania                E1B5-EDB0 Rent Income - September 2020                                1,320.00                13,825.76
                               receipt
           Farmers
           Insurance -
09/09/2020 Foremost - Wright Receipt                    Owner Contribution                                      2,250.49                16,076.25
           Capital
           Investments
                                                        - Painting - Owner - paint kitchen cabinets - We need
           Fresh Start                                  an estimate to install lower kitchen cabinets at this
09/11/2020                     eCheck     15708                                                                             2,961.50 13,114.75
           Carpet Cleaning                              property. we will need work done next week. I texted
                                                        you photos.
           Complete
                                                     - Plumbing - Owner - repair water flood damage -
           Plumbing
09/11/2020                     eCheck     3000002268 Nikki just called and informed me that it is flooding.                 8,405.00     4,709.75
           Solutions Tony
                                                     Please go out asap.
           Georgiev
             Orange Realty                              Management Fees (Monthly) - Management Fees
09/11/2020                     eCheck     2E34-6AAA                                                                          102.20      4,607.55
             Group LLC                                  (Monthly) for 09/2020
09/16/2020                     Transfer                 Transfer from 609 Cline St                              5,522.04                10,129.59
             Orange Realty                              Security Deposits Clearing - Oliver D. Oania, 5201
09/18/2020                     Receipt                                                                          1,550.00                11,679.59
             Group LLC                                  Mountain View Dr.: Security Deposit Transfer
                                                        Owner Distribution - Refund Tenant Security Deposit
             Enrique
09/18/2020                     Check      15728         - Refunds Due - Property Purchase 5201 Mountain                     1,550.00 10,129.59
             Coscolluela III
                                                        View
             Enrique                                    Rent Income - Refund Pro-rated Rent - Refunds Due
09/18/2020                     Check      15728                                                                              948.50      9,181.09
             Coscolluela III                            - Property Purchase 5201 Mountain View
                                                    Project Management Fee - Project Management Fee
09/18/2020 Jason Mattson       eCheck     7D34-DA3E - on INV 1372 Complete Plumbing - Project                                420.25      8,760.84
                                                    Management Fee - on INV 1372 Complete Plumbing




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 25 of 33
                                                                                                                                      Page 10 of 18
Date    Payee / Payer   Type   Reference   Description             Cash In   Cash Out     Balance
                                           Ending Cash Balance                             8,760.84

Total                                                              18,119.56 14,489.65




             Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 26 of 33
                                                                                        Page 11 of 18
                              5420 Banjo St - 5420 Banjo St, Las Vegas, NV 89107

Property Cash Summary

Beginning Balance                                                                                                                       6,242.38
 Cash In                                                                                                                                2,287.00
 Cash Out                                                                                                                               -1,145.92
Ending Cash Balance                                                                                                                     7,383.46


Transactions

Date         Payee / Payer     Type      Reference    Description                                                Cash In    Cash Out    Balance
                                                     Beginning Cash Balance as of 08/05/2020                                            6,242.38
             Pamela Moffett
08/05/2020                     Receipt               Security Deposits Clearing                                   102.00                6,344.38
             Dew
             Pamela Moffett                          Security Deposits Clearing - Refund Rent Overpayment -
08/05/2020                     Check     15601                                                                                102.00 6,242.38
             Dew                                     Refund Rent Overpayment
           Complete
           Plumbing            Bill Pay            - Plumbing - Owner - replace kitchen sink faucet - Kitchen
08/07/2020                              3000002032                                                                            246.50 5,995.88
           Solutions Tony      Check               faucet is leaking
           Georgiev
             Orange Realty                           Management Fees (Monthly) - Management Fees
08/12/2020                     eCheck BE81-6964                                                                                  8.33 5,987.55
             Group LLC                               (Monthly) for 07/2020
             Orange Realty                           Management Fees (Monthly) - Management Fees
08/12/2020                     eCheck BE81-6964                                                                               144.62 5,842.93
             Group LLC                               (Monthly) for 08/2020
           Nevada Pool                               - Pool Service - Owner - filter clean, august service, re
08/21/2020 Supplies and        eCheck 15662          plumb leak - new timer is needed as pump won't turn on                   440.00 5,402.93
           Services                                  automatically so it keeps going green.
             Pamela Moffett
09/03/2020                     Receipt 610010        Section 8 Rent - Section 8 Tenant Rent Income               2,185.00               7,587.93
             Dew
             Orange Realty                           Management Fees (Monthly) - Management Fees
09/11/2020                     eCheck 2E34-6AAA                                                                               152.95 7,434.98
             Group LLC                               (Monthly) for 09/2020
             Republic          Bill Pay            Garbage and Recycling - Owner - 3-0620-0848605 9/
09/18/2020                              3000002282                                                                             51.52 7,383.46
             Services #620     Check               1-11/30/20 - 3-0620-0848605 9/1-11/30/20
                                                     Ending Cash Balance                                                                7,383.46

Total                                                                                                            2,287.00    1,145.92




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 27 of 33
                                                                                                                                   Page 12 of 18
                         5821 Halifax Ave - 5821 Halifax Ave, Las Vegas, NV 89107

Property Cash Summary

Beginning Balance                                                                                                                         1,336.00
 Cash In                                                                                                                                  5,499.40
 Cash Out                                                                                                                                 -1,667.59
Ending Cash Balance                                                                                                                       5,167.81


Transactions

Date         Payee / Payer   Type       Reference    Description                                                   Cash In    Cash Out    Balance
                                                     Beginning Cash Balance as of 08/05/2020                                              1,336.00
           Fresh Start
                                                     - Remodel - Rent Ready Rehab-Additional Work -
08/07/2020 Carpet            eCheck     15604                                                                                   843.00      493.00
                                                     Additional Work Order for accounting purposes.
           Cleaning
                             Bill Pay                Power - Owner - 3000279473310597455 6/16-7/16/20 -
08/07/2020 NV Energy                    3000002035                                                                              156.66      336.34
                             Check                   3000279473310597455 6/16-7/16/20
             Orange Realty                           Management Fees (Monthly) - Management Fees
08/12/2020                   eCheck     BE81-6964                                                                                75.00      261.34
             Group LLC                               (Monthly) for 08/2020
           Las Vegas
                             Bill Pay                Water - Owner - 8134248077-9 6/17-7/20/20 -
08/21/2020 Valley Water                 3000002077                                                                               26.15      235.19
                             Check                   8134248077-9 6/17-7/20/20
           District
                             Bill Pay                Power - Owner - 3000279473310597455 7/16-8/14/20 -
08/31/2020 NV Energy                    3000002144                                                                               38.48      196.71
                             Check                   3000279473310597455 7/16-8/14/20
                                                     - HVAC (Heat, Ventilation, Air) - Owner - fix pvc pipe - AC
             The A/C
09/08/2020                   eCheck     7D2A-495C    repair - changed out a fuse, fixing condensation line,                     375.00     -178.29
             Company
                                                     patching hole
             Orange Realty                           Management Fees (Monthly) - Management Fees
09/11/2020                   eCheck     2E34-6AAA                                                                                75.00     -253.29
             Group LLC                               (Monthly) for 09/2020
09/17/2020                   Transfer                Transfer from 4609 Sawyer Ave                                 5,499.40               5,246.11
             Republic        Bill Pay                Garbage and Recycling - Owner - 3-0620-0848609 9/1-11/
09/18/2020                              3000002278                                                                               51.52 5,194.59
             Services #620   Check                   30/20 - 3-0620-0848609 9/1-11/30/20
           Las Vegas
                             Bill Pay                Water - Owner - 8134248077-9 7/14-8/20/20 -
09/25/2020 Valley Water                 3000002319                                                                               26.78 5,167.81
                             Check                   8134248077-9 7/14-8/20/20
           District
                                                     Ending Cash Balance                                                                  5,167.81

Total                                                                                                              5,499.40    1,667.59




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 28 of 33
                                                                                                                                     Page 13 of 18
                             5824 Iris Ave - 5824 Iris Ave, Las Vegas, NV 89107

Property Cash Summary

Beginning Balance                                                                                                      4,589.74
 Cash In                                                                                                                   0.00
 Cash Out                                                                                                              -1,621.38
Ending Cash Balance                                                                                                    2,968.36


Transactions

Date         Payee / Payer     Type    Reference   Description                                   Cash In   Cash Out    Balance
                                                   Beginning Cash Balance as of 08/05/2020                             4,589.74
             Orange Realty                         Management Fees (Monthly) - Management Fees
08/12/2020                     eCheck BE81-6964                                                              112.56 4,477.18
             Group LLC                             (Monthly) for 08/2020
             Orange Realty                         Management Fees (Monthly) - Management Fees
09/11/2020                     eCheck 2E34-6AAA                                                               75.00 4,402.18
             Group LLC                             (Monthly) for 09/2020
             Orange Realty
09/18/2020                     eCheck 7D30-72F0 PMA Early Termination                                       1,433.82 2,968.36
             Group LLC
                                                   Ending Cash Balance                                                 2,968.36

Total                                                                                               0.00    1,621.38




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 29 of 33
                                                                                                                  Page 14 of 18
                        5908 W Bartlett Ave - 5908 W Bartlett Ave, Las Vegas, NV 89108

Property Cash Summary

Beginning Balance                                                                                                       2,055.99
 Cash In                                                                                                                    0.00
 Cash Out                                                                                                                -150.00
Ending Cash Balance                                                                                                     1,905.99
 Unpaid Bills                                                                                                          -2,035.65
Net Owner Funds                                                                                                          -129.66


Please Remit Balance Due                                                                                                  129.66


Transactions

 Date           Payee / Payer   Type    Reference   Description                                   Cash In   Cash Out    Balance
                                                    Beginning Cash Balance as of 08/05/2020                             2,055.99
           Orange Realty                         Management Fees (Monthly) - Management Fees
08/12/2020                      eCheck BE81-6964                                                               75.00 1,980.99
           Group LLC                             (Monthly) for 08/2020
             Orange Realty                          Management Fees (Monthly) - Management Fees
09/11/2020                      eCheck 2E34-6AAA                                                               75.00 1,905.99
             Group LLC                              (Monthly) for 09/2020
                                                    Ending Cash Balance                                                 1,905.99

Total                                                                                                0.00     150.00


Bills Due

 Due Date       Payee                                             Description                               Unpaid
09/17/2020 Orange Realty Group LLC                                PMA Early Termination                                 2,035.65

Total                                                                                                                   2,035.65




                     Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 30 of 33
                                                                                                                     Page 15 of 18
                               609 Cline St - 609 Cline St, Las Vegas, NV 89145

Property Cash Summary

Beginning Balance                                                                                                               8,953.74
 Cash In                                                                                                                            0.00
 Cash Out                                                                                                                       -1,805.70
 Owner Disbursements                                                                                                            -7,022.04
Ending Cash Balance                                                                                                               126.00


Transactions

Date         Payee / Payer      Type       Reference   Description                                        Cash In   Cash Out    Balance
                                                       Beginning Cash Balance as of 08/05/2020                                  8,953.74
                                                       Owner Distribution - Security Deposit Refund -
08/07/2020 Charles Robertson    Check      15631                                                                     1,500.00 7,453.74
                                                       Security Deposit Refund
             Orange Realty                             Management Fees (Monthly) - Management Fees
08/12/2020                      eCheck     BE81-6964                                                                  130.55 7,323.19
             Group LLC                                 (Monthly) for 08/2020
             Orange Realty                             Management Fees (Monthly) - Management Fees
09/11/2020                      eCheck     2E34-6AAA                                                                   75.00 7,248.19
             Group LLC                                 (Monthly) for 09/2020
09/16/2020                      Transfer               Transfer to 5201 Mountain View Dr.                            5,522.04 1,726.15
             Orange Realty
09/17/2020                      Check      15727       Section 8 Rent - S8 Overpayment - S8 Overpayment                54.00 1,672.15
             Group LLC
             Orange Realty
09/25/2020                      eCheck     B8AC-94EF PMA Early Termination                                           1,546.15     126.00
             Group LLC
                                                       Ending Cash Balance                                                        126.00

Total                                                                                                        0.00    8,827.74




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 31 of 33
                                                                                                                           Page 16 of 18
                       716 Vincent Way - 716 Vincent Way, Las Vegas, NV 89145

Property Cash Summary

Beginning Balance                                                                                                              4,285.59
 Cash In                                                                                                                       3,794.26
 Cash Out                                                                                                                       -284.48
Ending Cash Balance                                                                                                            7,795.37


Transactions

Date         Payee / Payer   Type       Reference    Description                                         Cash In    Cash Out   Balance
                                                     Beginning Cash Balance as of 08/05/2020                                   4,285.59
             Orange Realty                           Management Fees (Monthly) - Management Fees
08/12/2020                   eCheck     BE81-6964                                                                      93.31 4,192.28
             Group LLC                               (Monthly) for 08/2020
09/03/2020 Mecca Kazaar      Receipt    610010       Section 8 Rent - Section 8 Rent Income              1,664.00              5,856.28
09/04/2020                   Transfer                Transfer from 501 Slayton Dr                        2,130.26              7,986.54
           Orange Realty                             Management Fees (Monthly) - Management Fees
09/11/2020                   eCheck     2E34-6AAA                                                                      23.17 7,963.37
           Group LLC                                 (Monthly) for 08/2020
             Orange Realty                           Management Fees (Monthly) - Management Fees
09/11/2020                   eCheck     2E34-6AAA                                                                     116.48 7,846.89
             Group LLC                               (Monthly) for 09/2020
             Republic        Bill Pay                Garbage and Recycling - Owner - 3-0620-0848958 9/
09/18/2020                              3000002277                                                                     51.52 7,795.37
             Services #620   Check                   1-11/30/20 - 3-0620-0848958 9/1-11/30/20
                                                     Ending Cash Balance                                                       7,795.37

Total                                                                                                    3,794.26     284.48




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 32 of 33
                                                                                                                           Page 17 of 18
                             721 Fairway Dr - 721 Fairway Dr, Las Vegas, NV 89107

Property Cash Summary

Beginning Balance                                                                                                                     4,655.80
 Cash In                                                                                                                              1,884.00
 Cash Out                                                                                                                             -1,127.10
Ending Cash Balance                                                                                                                   5,412.70


Transactions

Date         Payee / Payer       Type    Reference    Description                                              Cash In    Cash Out    Balance
                                                      Beginning Cash Balance as of 08/05/2020                                         4,655.80
             Orange Realty                            Management Fees (Monthly) - Management Fees
08/12/2020                       eCheck BE81-6964                                                                           140.70 4,515.10
             Group LLC                                (Monthly) for 08/2020
           Nevada Pool
                                                      - Pool Service - Owner - filter clean, august service,
08/21/2020 Supplies and          eCheck 15662                                                                               665.00 3,850.10
                                                      install pump - 315 approved for water level thing.
           Services
             Yanellis Cleaning                        - Repairs - Other - Owner - repairs - Please install
08/31/2020                       eCheck 15669                                                                               138.00 3,712.10
             Services                                 water heater straps.
09/03/2020 Dominique Bryant      Receipt 610010       Section 8 Rent - HAP Rent Income                         1,884.00               5,596.10
             Orange Realty                            Management Fees (Monthly) - Management Fees
09/11/2020                       eCheck 2E34-6AAA                                                                           131.88 5,464.22
             Group LLC                                (Monthly) for 09/2020
             Republic Services   Bill Pay            Garbage and Recycling - Owner - 3-0620-0848962 9/
09/18/2020                                3000002280                                                                         51.52 5,412.70
             #620                Check               1-11/30/20 - 3-0620-0848962 9/1-11/30/20
                                                      Ending Cash Balance                                                             5,412.70

Total                                                                                                          1,884.00    1,127.10




                    Case 3:19-cv-00311-SLG Document 99 Filed 10/06/20 Page 33 of 33
                                                                                                                                 Page 18 of 18
